


110 HRES 1133 EH: Congratulating Winona State University on

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1133
		In the House of Representatives, U.
		  S.,
		
			May 14, 2008
		
		RESOLUTION
		Congratulating Winona State University on
		  winning the 2008 Division II men’s basketball championships.
	
	
		Whereas on March 29, 2008, the Winona State University
			 Warriors of Winona, Minnesota, won the 2008 National Collegiate Athletic
			 Association (NCAA) Division II National Basketball Championship with a victory
			 over Georgia’s Augusta State University, with a score of 87–76 in Springfield,
			 Massachusetts;
		Whereas Jonte Flowers was named the 2008 NCAA Division II
			 Elite Eight Tournament’s Most Outstanding Player for his performance throughout
			 the tournament;
		Whereas Jonte Flowers also holds the NCAA Division II
			 record for player career steals, with 414;
		Whereas the Warriors finished the 2008 season with a
			 record of 38–1, an NCAA Division II record for most victories in a season by an
			 NCAA men’s basketball team;
		Whereas over the past 3 years, the team’s overall record
			 is an impressive 105–6;
		Whereas the senior class, which includes John Smith, Jonte
			 Flowers, Quincy Henderson, Shane Neiss, and Brent Riese, accrued a record of
			 129–17 in their 4 years of play together at Winona State University;
		Whereas John Smith was named the NCAA Division II Player
			 of the Year by four separate organizations, which include 2 consecutive years
			 of recognition from Basketball Times and DII Bulletin, as well as the National
			 Association of Basketball Coaches, for his outstanding performance throughout
			 the year;
		Whereas John Smith also holds the NCAA Division II record
			 for consecutive starts, with 146;
		Whereas the Winona State University Warriors men’s
			 basketball team boasts two national titles from 2006 and 2008, three straight
			 North Central Region titles from 2006, 2007, and 2008, four straight regular
			 season championships, and three straight conference tournament
			 championships;
		Whereas head coach Mike Leaf has been named the Northern
			 Sun Intercollegiate Conference Coach of the Year four times and National Coach
			 of the Year two times; and
		Whereas in 2006 and 2007, the team broke the NCAA Division
			 II consecutive win record by winning 57 straight games: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)congratulates the
			 Winona State University Warriors for winning the 2008 National Collegiate
			 Athletic Association Division II Basketball National Championship; and
			(2)recognizes Bryce
			 Welch, Brad Meyer, Travis Whipple, Quincy Henderson, Curtrel Robinson, Ben
			 Fischer, Brent Riese, Jonte Flowers, David Johnson, Jon Walburg, Luke Doedens,
			 Max Hintz, Josh Korth, Matt Smith, Shane Neiss, Ryan Gargaro, John Smith, Mike
			 Muller, head coach Mike Leaf, and all other coaches and support staff who were
			 instrumental in this achievement.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
